Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 1 of 7
Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 2 of 7
Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 3 of 7
Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 4 of 7
Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 5 of 7
Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 6 of 7
Case 19-30034   Doc 16   Filed 01/30/19 Entered 01/30/19 09:35:19   Desc Main
                           Document     Page 7 of 7
